Citation Nr: 1201997	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for postoperative right ankle disability.

2.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle.

3.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow.

4.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left (non-dominant) elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to January 2004, and from April 2003 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  The hearing transcript is associated with the claims folder.

The issue of entitlement to an increased rating for rheumatoid arthritis of the left elbow is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle does not demonstrate ankylosis in either plantar flexion or dorsiflexion.

2.  At a Board hearing held in Washington, D.C., on July 14, 2011, the Veteran withdrew his appeal seeking higher initial ratings for advanced rheumatoid arthritis of the left ankle and right elbow. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for postoperative right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right ankle disability

The Veteran seeks a disability rating greater than 20 percent for postoperative right ankle disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The Veteran has been assigned the maximum 20 percent rating under this diagnostic code which contemplates marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The next higher 30 percent rating pertaining to ankle disability requires ankylosis between 30 degrees and 40 degrees in plantar flexion, or between 0 degrees to 10 degrees in dorsiflexion.  38 C.F.R. § 4.71a, DC 5270.

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

Notably, the criteria of DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy) do not provide ratings greater than 20 percent.  None of the diagnostic criteria for evaluating "THE ANKLE" expressly provide that more than one disability rating may be assigned among these diagnostic codes.  As such, the Board cannot consider providing the Veteran a separate disability rating under DC's 5272-74.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results-compensation twice for the same condition ...").  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder was not permitted as this impairment arose from one disability).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In general, the words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The facts of this claim may be briefly summarized.  The Veteran has testified to unbearable right ankle pain with weightbearing due to a talus defect.  He describes his right ankle disability as interfering with his ability to perform his job although he has not missed any work days due to his disability.  He has only obtained temporary relief of symptoms with cortisone shots.  Otherwise, he has been informed that the only alternative treatment involves an ankle fusion.  However, the Veteran reports that his physician does not want to proceed with this procedure at this time due to the Veteran's young age and active lifestyle.  

Notably, the Veteran's testimony credibly and accurately reflects his treating physician's findings and recommendations.  Historically, the Veteran underwent right ankle arthroscopy in service involving excision of loose body as well as tibial spur.  Postservice, the Veteran obtained private treatment for right ankle pain with crepitus reported on range of motion testing.  There were findings of severe arthritis and probable osteochondral fracture of the talus demonstrated by magnetic resonance imaging (MRI) scan.  A bone scan in August 2007 revealed abnormal blood flow, soft tissue and bony activity localizing to the medial aspect of the right talar dome and corresponding to the osteochondral lesion seen on MRI without evidence of collapse, fragmentation and reactive edema.  There were also calcaneocuboid joint arthropathic changes.

The Veteran was given Sinvisc injections into the right ankle mortise, but his long-term prognosis was poor and would ultimately require an ankle fusion.  However, the ankle fusion was an irreversible process and not recommended due to the Veteran's young age and activity level.

On VA examination in June 2008, the Veteran described pain, stiffness and swelling of the right ankle.  His symptoms waxed and waned in intensity, but were escalated with activities such as prolonged weightbearing, walking, climbing, squatting, stooping, and repetitive use.  He did not use an ankle brace or assistive walking device.  The Veteran's described limitations which included walking no more than a mile or standing for more than several hours; an inability to walk more than 1/4 mile on uneven terrain due to pain; and maximum walking of one flight of stairs.  He avoided the use of a ladder due to instability, and was unable to perform activities such as jumping, squatting, kneeling or crawling.

The Veteran also reported working full-time in mechanical repair.  He described being limited in his ability to climb on aircraft, jump off an aircraft, push an aircraft or stand for prolonged periods of time.  He could drive without limitations.  He had been undergoing hydrotherapy to stretch, loosen and strengthen the right ankle region.

On physical examination, the Veteran walked with a slight limp.  When standing erect, the Veteran had a 10 degree varus angulation tilt of the right os calcis in relation to the long axis of the tibia.  The Veteran could not heel or toe gait, and could only complete 1/2 of a squat, due to pain and weakness of the right ankle joint.  The right ankle had active motion from 0 to 5 degrees of dorsiflexion, 0 to 30 degrees of plantar flexion, and 0 to 30 degrees of inversion.  There was no active eversion.  On stability stressing, painful crepitus could be felt and heard.  There was soft tissue edema with tenderness of the collateral ligaments bilaterally.  There was normal muscle tone and motor strength of the right lower extremity absent significant atrophy.  The examiner diagnosed status postoperative removal of loose bodies superimposed on osteochondral fracture dome of the right talus.

In a VA Form 21-4138 filing received in January 2009, the Veteran reported severe right ankle pain with edema affecting range of motion that was affecting his ability to work.  He described experiencing daily instability.

Notably, in March 2009, the Veteran was seen requesting his private physician to perform a below the knee amputation which was refused due to his otherwise healthy extremity.  The Veteran had been obtaining a minimal decrease in pain with Sinvisc injections.

In October 2009, the Veteran underwent right ankle arthroscopy with synovectomy, excision of lateral talar dome osteochondral defect (OCD) and debridement of medial talar dome OCD, and excision of anterior tibial osteophytes.  It was noted that the intraoperative findings included advanced degenerative joint disease and an unstable medial lesion.  Future procedures to be considered included a retrograde filling of the medial lesion with bone graft.

In a VA Form 9 filing received in January 2010, the Veteran reported a worsened ability to walk or stand for prolonged periods of time following his second ankle surgery.  He experienced decreased motion with an inability to solely bear weight on the right ankle.  He also reported that his right ankle disability had rendered him incapacitated which he defined as "to deprive of ability, qualification, or strength; make incapable or unfit, to disable."  He further described a markedly decreased quality of life with his ability to perform everyday, mundane activities being hindered due to constant pain.

On VA examination in April 2010, the Veteran generally described pain, stiffness and give-way of the right ankle.  He could no longer perform activities such as running.  His standing was limited to 45 minutes to 1 hour, and sitting from 1 hour or longer.  On a flat level surface, he could walk between 200 feet to less than 1/4 of a mile without stopping.  He avoided uneven terrain, and could not walk up steep slopes.  He could climb a maximum three feet on a step ladder, and could not climb on a freestanding ladder.  His lifting and carrying activities were limited to 45 to 50 pounds on an occasional basis due to comorbidity of involvement of the ankles, elbows and knees.  He drove without restriction.  He worked as a contract mechanic, and had been limited in his ability to push, lift, carry, or stand for prolonged periods of time.  He had not experienced any incapacitating episodes of disability other than the convalescence period for right ankle surgery.

On examination, the Veteran walked with a limp, only completed 1/2 of a squat, and could not walk on his heel or toes due to pain, stiffness, and instability of the right ankle.  There was a 10 degree valgus angulation of the right os calcis in relation to the long axis of the tibia and fibula.  Stress testing appeared to open up the right ankle mortise with a moderate degree of instability.  Anterior and posterior drawer signs were negative.  There was palpatory tenderness along the lateral and anterior aspect of the right ankle with 2+ edema of the distal right tibia and fibula.  The malleolar girth of the right ankle was 1/2 inch greater than the left.  The right ankle had dorsiflexion from 0 to 5 degrees, plantar flexion from 0 to 30 degrees, inversion from 0 to 20 degrees, and no eversion.  There was no additional loss of motion after repetitive usage, although there was an increase in pain and discomfort.  The Veteran had no foot callus or unusual shoe wear.  There was no ankylosis of the right ankle joint.  It was noted that, during the examination, the Veteran developed guarding due to pain/discomfort as well as apprehension during stressing of the ankle.  The Veteran also had soft tissue edema and swelling of the right ankle due to recent surgery.  The examiner diagnosed status postoperative arthroscopy and debridement of the right ankle with residuals.

Thereafter, a follow-up MRI scan of the right ankle in September 2010 demonstrated an advanced osteochondral defect of the medial talar dome with extensive subchondral cystic change and associated subchondral collapse, degenerative osteoarthrosis of the tibiotalar joint, os trigonum syndrome, and irregularity of the peroneus brevis tendon.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for right ankle disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right ankle does not demonstrate ankylosis in either plantar flexion or dorsiflexion.

The medical evidence in this case demonstrates severe right ankle disability with marked limitation of motion.  The Veteran is currently assigned the maximum rating based upon motion loss.  The only means for a higher schedular rating under VA's Rating Schedule requires a finding of ankylosis, but there is no medical finding of record of actual right ankle ankylosis.  Rather, VA examinations in June 2008 and April 2010 show active range of motion in all planes except eversion.

The Board acknowledges the severity of the right ankle disability which requires surgical fusion.  Yet, at this time, the Veteran's right ankle disability simply does not meet the schedular criteria for ankylosis.  Neither the Veteran nor his representative has argued or described ankylosis between 30 degrees and 40 degrees in plantar flexion, or between 0 degrees to 10 degrees in dorsiflexion.  Thus, there is no lay or medical evidence supporting the criteria for a higher 30 percent rating under DC 5270.

In the Informal Brief dated May 2010, the Veteran's representative requested Board consideration a higher rating based upon consideration of functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply as the maximum schedular rating for motion loss has been assigned.  Johnston, 10 Vet. App. at 84-5.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The most recent VA examination demonstrates that the Veteran's right ankle disability is manifested by pain, swelling, give-way and unbearable pain on weightbearing.  Examination findings are significant for marked motion loss, a 10 degree valgus angulation of the right os calcis in relation to the long axis of the tibia and fibula, moderate instability, palpatory tenderness and edema.  The functional limitations include an inability to walk on his heel or toes due to pain, stiffness, and instability of the right ankle, an inability to perform activities such as running, prolonged standing, walking long distances on uneven terrain, climb a ladder, and lifting carrying objects greater than 45 to 50 pounds.

Notably, VA's Rating Schedule includes disability ratings for this type of symptomatology such as limitation of motion (DC 5270), ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (DC 5272), malunion of the os calcis or astragulus (DC 5273) and residuals of astragalectomy (DC 5274).  However, the 20 percent rating assigned under DC 5270 contemplates the level of severity disability attributable to these types of disorders, and separate ratings cannot be assigned under more than one diagnostic code.  Additionally, a higher schedular rating is assignable for the right ankle disability but, to date, the Veteran does not meet the criteria for ankylosis.  

In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

In so holding, the Board finds the Veteran's report of right ankle symptoms and limitations to be credible and consistent with the entire evidentiary record.  However, with respect to the issue of ankylosis which is required for a higher rating still, the Board places greater probative weight to the findings of the physicians in this case who have greater expertise and training than the Veteran in evaluating orthopedic disabilities, including a specific finding of ankylosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Withdrawn appeals

The Veteran perfected appeals to the Board on the issues of entitlement to higher initial ratings for advanced rheumatoid arthritis involving the left ankle and right elbow.  See August 2008 RO rating decision; January 2009 Notice of Disagreement; December 2010 Statement of the Case and VA Form 9 received in January 2010.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Board hearing held in Washington, D.C., on July 14, 2011, the Veteran withdrew his appeal seeking higher initial ratings for advanced rheumatoid arthritis of the left ankle and right elbow.  This statement of withdrawal was unequivocal and made after consultation with his accredited representative.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on these claims which are dismissed for lack of jurisdiction by the Board. 

The Board notes that the remand following this decision involves a claim for a higher initial rating for advanced rheumatoid arthritis of the left elbow.  This claim will be evaluated either on rheumatoid arthritis as an active process, or by separately rating the chronic residuals such as limitation of motion, whichever results in a higher rating.  See 38 C.F.R. § 4.71a, DC 5002.  The Veteran's withdrawal regarding the separate ratings for left ankle and right elbow residuals will not affect his right to obtain a higher rating for rheumatoid arthritis as an active process.  That issue still remains on appeal.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran has appealed the initial rating assigned following a grant of service connection.  In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all private clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any VA records, or any additional private medical records for which the Veteran has identified and authorized VA to obtain on his behalf. 

The record does not suggest, and the Veteran has not argued, that the Veteran has ever filed a disability claim with the Social Security Administration (SSA).  Overall, there is no showing that there are any existing SSA records relevant to the issues being decided on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

Additionally, the Veteran was last afforded VA C&P examination of the right ankle in April 2010.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim, including a specific finding of no ankylosis.  Since this last examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings (e.g., ankylosis) may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in July 2011, this VLJ advised the Veteran that his decision could be based, in part, upon factors not directly contained in the schedular criteria such as pain and career interference.  This VLJ focused questioning on the current right ankle symptomatology, and whether there were any outstanding records relevant to the claim.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to a rating greater than 20 percent for postoperative residuals of right ankle disability is denied.

The claim of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle is dismissed without prejudice.

The claim of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow is dismissed without prejudice.


REMAND

At his hearing in July 2011, the Veteran testified to a worsening of his rheumatoid arthritis of the left elbow.  His testimony was supported, in part, by submission of a June 2011 private treatment record reflecting treatment for pain, swelling and flexion contracture of the left elbow.  It was also noted that the Veteran was experiencing rheumatoid symptomatology in both knees.

In general, VA evaluates rheumatoid arthritis in two alternative ways.  First, VA has criteria under DC 5002 for evaluating rheumatoid arthritis as an active process based upon the degree of health impairment or frequency of incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5002. 

Chronic residuals of rheumatoid arthritis, in contrast to the active process, may be rated based upon residuals such as limitation of motion or ankylosis under the appropriate diagnostic codes for the specific joints involved.  Id.

A NOTE to DC 5002 instructs that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.

The testimony from the Veteran and the June 2011 private examination report reflect a flare-up of rheumatoid arthritis causing a flexion contracture of the left elbow.  Unfortunately, the June 2011 examiner did not describe the degree of left elbow flexion contracture.  Furthermore, the June 2011 examination report reflects rheumatoid involvement in both knees which have not been evaluated based upon limitation of motion or ankylosis.  Based upon the above, the Board finds that additional VA examination is required to evaluate a potential increased severity of service-connected rheumatoid arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the record clinical records of his treatment for rheumatoid arthritis since June 2011. 

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and severity of service-connected rheumatoid arthritis.  The RO is hereby requested to coordinate with the Veteran an appropriate examination date due to his overseas work duties.  The claims folder must be provided to the examiner for review.  All necessary tests should be performed.  Following examination of the Veteran and review of the claims folder, provide findings for the following:

	a) identify whether active rheumatoid process is productive of impairment of health supported by examination findings, including weight loss or anemia;

	b) evaluate the extent of limitation of motion or ankylosis involving any joint affected, including the elbows, the knees and the left ankle;

	c) for the left elbow joint, the examiner is requested to demonstrate the degree of flexion contracture he experiences during a flare-up of rheumatoid arthritis, and to describe for the record the extent of reported flexion contracture in degrees; and 

	d) for each affected joint, evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the affected joint?  If feasible the examiner should portray any additional functional limitation of the affected joint due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.

For purposes of the examination, the examiner is requested to consider/address the following:

* the Veteran's history of service-connected rheumatoid arthritis treated with methrotrexate, Folic acid and Embrel injections;
* the history of rheumatoid involvement in the Veteran's elbows and left ankle; and
* the June 2011 private examination record of treatment for synovitis and flexion contracture of the left elbow as well as synovitis of the knees.

3.  Thereafter, readjudicate the claim.  The RO is specifically instructed to evaluate the Veteran's rheumatoid arthritis as either an active condition, or based upon limitation or motion or ankylosis, whichever results in a higher rating.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   As such, the Veteran is requested to proactively and timely inform the RO if he is unavailable to attend a scheduled VA examination.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


